OPINION — AG — THE LABOR COMMISSIONER AND NOT THE OKLAHOMA CORPORATION COMMISSION SHALL CERTIFY WELDERS AND THAT THE CORPORATION COMMISSION SHALL "PROMULGATE RULES AND REGULATIONS ESTABLISHING MINIMUM STATE SAFETY STANDARDS FOR PIPELINES USED FOR THE TRANSMISSION AND DISTRIBUTION OF NATURAL GAS WITHIN THE STATE OF OKLAHOMA". ALSO THE STATE LABOR COMMISSION HAS BOTH THE POWER TO INITIATE CIVIL AND CRIMINAL PROCEEDINGS PURSUANT TO 59 Ohio St. 1979 Supp., 1634 [59-1634] AND 59 Ohio St. 1979 Supp., 1640 [59-1640] [59-1640] CITE: 40 Ohio St. 1971 1 [40-1] 59 Ohio St. 1978 Supp., 1624 [59-1624], 59 Ohio St. 1978 Supp., 1634 [59-1634], 59 Ohio St. 1971 5 [59-5] [59-5], 59 Ohio St. 1978 Supp., 1628 [59-1628] [59-1628] THRU 59 Ohio St. 1978 Supp., 1633 [59-1633] [59-1633], ARTICLE VI, SECTION 20, ARTICLE IX, SECTION 18 (STEPHEN F. SHANBOUR)